Citation Nr: 1642684	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-29 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for hairy cell leukemia. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel






INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which found no new and material evidence had been submitted to reopen the claim for service connection for Hairy Cell Leukemia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran with a videoconference hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.700, 20.703 (2015).  In his August 2014 VA Form 9, the Veteran requested a hearing before the Board in Washington, D.C.  The hearing was scheduled in July 2016 but the Veteran failed to appear.  However, the record reflects two June 2016 statements from the Veteran in which he indicates he will be unable to make the trip to Washington, D.C. for the hearing.  Instead, he requested a video teleconference hearing.  Because the Veteran submitted a timely request for a video teleconference hearing with good cause for the request in lieu of his scheduled hearing in Washington, D.C., a remand is necessary for the VA to provide him such a hearing prior to adjudicating his claim.  See 38 C.F.R. § 20.704(d) (2015).

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a videoconference Board hearing in accordance with the docket number of his appeal.  Notify the Veteran and his attorney, in writing, as to the date, time and location of the hearing, and place a copy of the notification letter in the claims folder.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims folder to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

